Citation Nr: 0701347	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-00 255A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from October 1984 to October 
1988 and from February 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge during a hearing at the Board 
in December 2004.  A transcript of that hearing is on file.

In March 2005, the Board issued a decision which denied 
service connection for a low back disorder and assigned a 20 
percent evaluation for the veteran's service-connected left 
knee disability.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an August 2006 order, the Court granted the parties' Joint 
Motion to partially vacate and remand the Board's March 2005 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue of entitlement to service connection for a 
low back disorder was remanded to the Board for development 
and readjudication consistent with the directives contained 
therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's service medical records (SMRs) show that, in 
October 1987, he was seen with complaints of a three-week 
history of low back pain following lifting boxes.  Extension 
and flexion of the back was within normal limits, and there 
was no sign of a herniated lumbar disc.  An assessment of 
mild lower right quadrant back strain was made.  The 
veteran's RAD (Release from Active Duty) medical examination 
in July 1988 reported no complaints or clinical findings of 
abnormality of the spine.

The file contains private medical records which show that the 
veteran sustained a back injury in September 1992 after 
lifting 100-pound sandbags, resulting in pain radiating to 
the mid-back.  A private operative report dated in April 1994 
contains reference to an industrial injury occurring in May 
1993, resulting in severe back pain radiating into the legs.  
The veteran underwent decompressive laminectomy at L3, 4, 5 
(the 3rd, 4th, and 5th lumbar vertebrae) with excision of disc 
herniation at L3-4 and L4-5, bilaterally. 

A VA examination was conducted in March 1995, and included X-
ray films of the low back which revealed moderate diffuse 
hypertrophic degenerative changes of the lumbar spine; 
spondylolisthesis of L5 on S1 (the 5th lumbar vertebra on the 
1st sacral segment) associated with severe L5-S1 degenerative 
disc disease and moderate hypertrophic degenerative changes; 
and an abdominal aortic aneurysm at the level of L3.  

On VA examination in May 1997, the veteran's history of a 
post-service work-related back injury was noted, and the 
report stated that the veteran was receiving Workers' 
Compensation.  In January 2001, the veteran underwent 
decompressive laminectomy of L3, 4, 5 with excision of disc 
herniation, L3-4 and L4-5, bilaterally.  The operative report 
noted that he had experienced severe back pain radiating to 
the legs since an injury at work in May 1993.  

Given that the evidence of record shows the veteran suffered 
intervening injuries to his back following service, the 
pertinent question is to what extent his current symptoms, 
which are supported by the objective clinical record, are due 
to his in-service back injury as opposed to any post-service 
back injury.  This is a question which must be addressed by a 
medical opinion before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgments in resolving medical 
questions).  


In the alternative, the claims file contains medical evidence 
suggesting that the veteran's back condition was caused or 
aggravated by his service-connected left knee disorder.  The 
Board notes that there are several VA examination reports of 
record, but none of the opinions sufficiently addresses the 
question of whether the veteran has additional disability 
resulting from aggravation of his non-service-connected back 
disability by his service-connected left knee.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 
3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a more 
definitive medical opinion on the question of whether there 
has been a measurable permanent increase of a non-service-
connected disability caused by a service-connected disability 
is also needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
comply with the remand from the Court.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his back.  After the veteran 
has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  Then, afford the veteran an 
orthopedic examination.  In conjunction 
with the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The physician should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

a.  In the examination report, the 
physician should discuss the nature 
and extent of any back disorder, if 
present, and then set forth the 
medical probabilities that this 
disorder, if present, is traceable to 
any symptoms or treatment the veteran 
experienced during his military 
service.  Specifically, the examiner 
should address whether it is at least 
as likely as not that the first 
clinical manifestations of the current 
back disorder occurred as a result of 
his in-service back injury in October 
1987.

b.  If it is determined that a current 
back disorder was not incurred in 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that any 
currently demonstrated non-service-
connected back disorder has been 
aggravated by the service-connected 
left knee disorder.  

c.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of back disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's left knee, 
e.g., is the degree of increased back 
symptomatology 10 percent, 20 percent, 
etc., above the baseline 
symptomatology after the effects of 
the service-connected left knee 
disability are first considered?  The 
increment should be identified and 
defined in terms of actual reported 
findings on examination.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  

4.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a fina decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



